UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) May 20, 2010 OGE ENERGY CORP. (Exact Name of Registrant as Specified in Its Charter) Oklahoma (State or Other Jurisdiction of Incorporation) 1-12579 73-1481638 (Commission File Number) (IRS Employer Identification No.) 321 North Harvey, P.O. Box 321, Oklahoma City, Oklahoma 73101-0321 (Address of Principal Executive Offices) (Zip Code) 405-553-3000 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders At the Annual Meeting of Shareowners of OGE Energy Corp. held on May20, 2010, the matters voted upon and the number of votes cast for, against or withheld, as well as the number of abstentions and broker non-votes as to such matters, were as stated below. Proposal No. 1: Votes For Votes Withheld Broker Non-Votes Election of Directors Terms Expiring in 2013 James H. Brandi Luke R. Corbett Peter B. Delaney Proposal No. 2: Votes For Votes Against Abstentions To amend the Restated Certificate of Incorporation and By-laws to provide for the annual election of directors Proposal No. 3: Votes For Votes Against Abstentions To ratify the appointment of Ernst & Young LLP as our principal independent accountants for 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OGE ENERGY CORP. (Registrant) By: /s/ Scott Forbes Scott Forbes Controller and Chief Accounting Officer May 25, 2010
